[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS
                                                                              FILED
                           FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                             ________________________ ELEVENTH CIRCUIT
                                                                         JUNE 14, 2007
                                    No. 06-13756                       THOMAS K. KAHN
                              ________________________                     CLERK


                          D. C. Docket No. 05-20539-CR-PAS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                           versus

CLARK B. SAMPSON,

                                                                Defendant-Appellant.


                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                      (June 14, 2007)

Before CARNES and WILSON, Circuit Judges and STAGG,* District Judge.

_________________________________

       *Honorable Tom Stagg, United States District Judge for the Western District of
Louisiana, sitting by designation.
PER CURIAM:

      Clark Sampson appeals his conviction for mail fraud on the grounds that it

was not supported by sufficient evidence. Sampson was convicted of making

fraudulent representations in order to induce customers to purchase unprofitable

pay phones. He argues that he was unaware of the fraudulent nature of his

statements and that the government thus failed to prove “intentional participation

in a scheme to defraud.” United States v. Hasson, 333 F.3d 1264, 1270 (11th Cir.

2003) (noting the elements of a mail fraud conviction). Reviewing the sufficiency

of the evidence de novo, but drawing all inferences in favor of the government, we

find no merit in Sampson’s claim. United States v. Silvestri, 409 F.3d 1311, 1327

(11th Cir. 2005). We have held that “direct proof of willful intent to defraud is not

necessary [for a mail fraud conviction]. It may be inferred from the activities of

the parties involved.” United States v. Munoz, 430 F.3d 1357, 1369 (11 th Cir.

2005) (citing Blachly v. United States, 380 F.2d 665, 676 (5th Cir. 1967)). Here,

Sampson’s experience in the phone industry, his knowledge of customer

complaints, and his refusal to speak to customers after a completed sale creates an

inference that Sampson was aware that his representations were false. We thus

find that Sampson’s conviction is supported by sufficient evidence and affirm.

      Sampson next argues that the district court abused its discretion in denying a


                                          2
mistrial request after previously excluded evidence was presented to the jury. In a

pre-trial order, the district court excluded evidence of civil claims against Ameritel,

Sampson’s prior employer. The challenged testimony established that Sampson

had prior experience in the phone industry, but made no reference to the

proceedings against Ameritel. Contrary to Sampson’s arguments, it is therefore

beyond the purview of the exclusionary order. Additionally, even if we were to

conclude that the testimony was improperly included, Sampson was not prejudiced

since the government introduced other evidence that established Sampson’s

awareness of the fraudulent nature of the enterprise. We thus find that the district

court properly exercised its discretion in denying Sampson’s motion for a mistrial.

      Finally, Sampson argues that his sentence is unreasonable because the

district court failed to consider properly his relationship with his family and his

recent services to the community, and thus refused to impose a sentence below the

Guidelines range. The record demonstrates that the district court properly

calculated the Guidelines sentence, heard testimony on mitigating factors, and took

the U.S.S.G. §3553(a) factors into account when making its determination. In light

of Sampson’s extensive criminal history and the extensive financial loss to the

victims, we cannot say that Sampson has met his burden of establishing that the

sentence was unreasonable. United States v. Talley, 431 F.3d 784, 788 (11th Cir.



                                           3
2005). Accordingly, his sentence, and the underlying conviction, is affirmed.

      AFFIRMED




                                         4